Citation Nr: 0335803	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  98-08 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to the assignment of an initial evaluation in 
excess of zero percent from February 18, 1997, in excess of 
10 percent from September 13, 1997, and in excess of 20 
percent from June 9, 2002, for cervical spine strain with 
cervical stenosis and disc protrusion at C6-C7.   

2.  Entitlement to the assignment of an initial evaluation in 
excess of 10 percent from February 18, 1997, and in excess of 
20 percent from June 9, 2002, for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel  

INTRODUCTION

The veteran had active military service from September 1989 
to December 1995.  

This case most recently came before the Board of Veterans' 
Appeals (Board) on appeal from the veteran's initial rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which 
granted service connection for lumbosacral spine disability 
with a 10 percent evaluation, and for cervical spine 
disability with a noncompensable evaluation, effective from 
the date of receipt of the veteran's first VA claim received 
in February 1997.  The veteran disagreed with the assigned 
evaluations, and this case has remained in appellate status, 
and was remanded for additional development by the Board in 
July 1999 and December 2001.  The case was subsequently 
transferred to the RO in Roanoke, Virginia.  

In consideration of private and VA clinical evidence which 
had been developed over the years, the RO granted the veteran 
increased evaluations for cervical spine disability from 
noncompensable to 10 percent effective in September 1997, and 
to 20 percent effective in June 2002.  The RO also granted 
the veteran an increased evaluation for lumbosacral spine 
disability from 10 to 20 percent in June 2002.  Following the 
most recent increases granted in December 2002, the veteran 
indicated he wished to continue his appeal with respect to 
both cervical and lumbosacral spine disability evaluations.  


REMAND

On May 8, 2003, the Board entered a final decision in on the 
issues identified above.  The Board was recently informed, 
however, that evidence relevant to this appeal had been 
received by the RO in February 2003 which had not been 
associated with the claims folder, and which was not 
forwarded with the claims folder or considered by the Board 
at the time of its May 2003 decision.  This relevant evidence 
should have first been considered by the RO and, in the 
absence of an allowance satisfactory to the veteran, resulted 
in the issuance of a supplemental statement of the case.  In 
December 2003, the representative requested remand of the 
case in the absence of an allowance of the benefits sought on 
appeal.  To assure due process, the Board vacated its earlier 
May 8, 2003, decision pursuant to 38 C.F.R. § 20.904 by 
separate decision.  

The case is REMANDED for the following action:

1.  Initially, the RO should review the 
record and send an appropriate letter to 
the veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  The veteran should be 
notified of what evidence he is to 
provide and what evidence VA will attempt 
to obtain on his behalf in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice should also 
be in accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 Fed. 
3rd 1334 (Fed. Cir. 2003).  Any 
additional records of the veteran's 
treatment with VA which are not already 
on file should be collected for inclusion 
in the veteran's claims folder.  Any 
indicated development should be 
completed.  

2.  After conducting any additional 
indicated development, the RO should 
again address the issues presented on 
appeal.  If the decision is not to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued 
which addresses compliance with VCAA, the 
evidence received by the RO in February 
2003 and any additional evidence 
collected on remand, and which includes a 
recitation of the schedular criteria 
(both new and old) for evaluation of 
intervertebral disc syndrome (DC 5293).  
The veteran and representative must be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


